DETAILED ACTION
	This action is a first action on the merits. The claims filed on November 4, 2020 have been entered. Claims 1-41 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims priority to US Provisional Applications No. US 62/931,629 field on November 6, 2019 and US 63/008,364 field on April 10, 2020. 

Information Disclosure Statement
The information disclosure statement filed March 15, 2021 has been considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and  20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10: The recitation of “an axial direction” in lines 1-2 is unclear as to which axis of the body is being referred to. For example the body has multiples axes including a longitudinal axis, a horizontal axis, and multiple axes at various angles. Appropriate correction and/or clarification is required.
Claim 20: The recitation of “a sleeve” in line 2 is unclear as to whether this is referring to the same sleeve as recited in claim 11 or an entirely different “sleeve”. The recitation of “a body” in line 3 is unclear as to whether this is referring to the same body as recited in claim 20 or an entirely different “body”. The recitation of “an outlet of the body” in line 3 is unclear as to whether the “outlet of the body” is the same as the “nozzle of the body” as recited in claim 11 or if it is referring to a separate outlet. From review of the Specification as filed November 4, 2020 (hereinafter Specification) it appears as if the outlet of the body may include an erosion resistant nozzle (Specification, par [0087]). Appropriate correction and/or clarification is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the recitation of “The disclosure presents” is considered an implied phrase.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-13, 16-24, 27-32, and 35-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roders et al., US 2015/0345240 (hereinafter Roders) in view of Brown-Kerr et al., US 2019/0106954 (hereinafter Brown-Kerr).
Claim 1: Roders device for bypassing drill fluids around a drill bit (drill bit 505) (see Fig 2, 2a, abstract, par [0023]
a sleeve (bypass sleeve 114) sealingly slidable inside a body (body 102) (see Fig 1-2, par [0018]), the sleeve able to open and close a nozzle (bypass nozzles 112) of the body (102); 
a resilient member (biasing member 118) biasing the sleeve (114) against the body (102) (bypass sleeve 114 is urged against a bypass valve seat 116 by a biasing member 118, par [0018]); 
an actuator (hydraulic unit 130) configured to provide a pressure to the sleeve (114) and actuate the sleeve (114) to move relative to the body (102) (hydraulic fluid 133 in the reservoir 132 is in fluid communication with the sleeve 114 via a fluid line 134, sleeve 114 may be moved axially via an axial movement of piston 120 due to fluid in fluid chamber 122, par [0018]) and 
a controller configured to operate the actuator in response to a change of a monitored operation condition (control circuit/ controller 150 configured to control the operation of the hydraulic unit 130 in response to one or more parameters of interest, par [0009], [0018]).
Roders does not disclose the sleeve having a port alignable with a nozzle of the body.
Brown-Kerr discloses a downhole assembly (112) including a circulating valve (120). The circulating valve include an inner sleeve (808b) that defines one or more circulating ports (822). When the inner sleeve (808b) is in the first position (Fig 8A) the circulation ports (822) are align with radial flow ports (826) to allow discharge to the exterior of the circulating valve. When the inner sleeve (808b) is in the second position (see Fig 8b) the circulating ports (822) are misaligned from the radial flow ports and fluid communication between the inner flow path (818) and the annulus (138) is prevented (see Fig 8A-8B, par [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sleeve of Rodgers to include a port alignable with the nozzle as disclosed by Brown-Kerr, as this modification would have provided a manner in which to control fluid flow between passage 101 of the bypass device 100 and the annulus between the drill string and the wellbore (Brown-Kerr, Fig 8A-8B, par [0066]).
Claim 21: Roders device for bypassing drill fluids around a drill bit (drill bit 505) (see Fig 2, 2a, abstract, par [0023]) , the device comprising: 
a sleeve (bypass sleeve 114) sealingly slidable inside a body (body 102) (see Fig 1-2, par [0018]), the sleeve able to open and close a nozzle (bypass nozzles 112) of the body (102
a resilient member (biasing member 118) biasing the sleeve (114) against the body (102) (bypass sleeve 114 is urged against a bypass valve seat 116 by a biasing member 118, par [0018]), wherein the resilient member (118)  comprises a spring (such as a spring, par [0018]) providing a biasing force corresponding to a threshold trigger pressure (bypass sleeve 114 is urged against a bypass valve seat 116 by a biasing member 118, par [0018], control circuit/ controller 150 configured to control the operation of the hydraulic unit 130 in response to one or more parameters of interest, par [0009], [0018], bypass valve 110 is opened and closed using one or more parameters or characteristics, such as differential pressure between the inside and outside of the bypass device 100, par [0021]);
an actuator (hydraulic unit 130) configured to provide a pressure to the sleeve (114) and actuate the sleeve (114) to move relative to the body (102) (hydraulic fluid 133 in the reservoir 132 is in fluid communication with the sleeve 114 via a fluid line 134, sleeve 114 may be moved axially via an axial movement of piston 120 due to fluid in fluid chamber 122, par [0018]) and 
a controller configured to operate the actuator in response to a change of a monitored operation condition (control circuit/ controller 150 configured to control the operation of the hydraulic unit 130 in response to one or more parameters of interest, par [0009], [0018]).
Roders does not disclose the sleeve having a port alignable with a nozzle of the body.
Brown-Kerr discloses a downhole assembly (112) including a circulating valve (120). The circulating valve include an inner sleeve (808b) that defines one or more circulating ports (822). When the inner sleeve (808b) is in the first position (Fig 8A) the circulation ports (822) are align with radial flow ports (826) to allow discharge to the exterior of the circulating valve. When the inner sleeve (808b) is in the second position (see Fig 8b) the circulating ports (822) are misaligned from the radial flow ports and fluid communication between the inner flow path (818) and the annulus (138) is prevented (see Fig 8A-8B, par [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sleeve of Rodgers to include a port alignable with the nozzle as disclosed by Brown-Kerr, as this modification would have provided a manner in which to control fluid flow between passage 101 of the bypass device 100 and the annulus between the drill string and the wellbore (Brown-Kerr, Fig 8A-8B, par [0066]
Claim 2: Roders, as modified by Brown Kerr, discloses the resilient member (biasing member 118)  comprises a spring (such as a spring, par [0018]) providing a biasing force corresponding to a threshold trigger pressure (bypass sleeve 114 is urged against a bypass valve seat 116 by a biasing member 118, par [0018], control circuit/ controller 150 configured to control the operation of the hydraulic unit 130 in response to one or more parameters of interest, par [0009], [0018], bypass valve 110 is opened and closed using one or more parameters or characteristics, such as differential pressure between the inside and outside of the bypass device 100, par [0021]); 
Claims 3 and 22: Roders, as modified by Brown Kerr, discloses the sleeve (Roders, 114, Brown-Kerr, 808b) is configured to direct drill fluids to the drill bit when the port is not aligned with the nozzle of the body (Brown-Kerr, inner sleeve 808b is moved to the second position, the circulating and transition ports 822, 824 are misaligned and prevent fluid communication between the inner flow path 818 and the annulus 138 via the radial flow ports 826, see Fig 8b, par [0066], [0071]) and is configured to direct a portion of the drill fluids to the drill bit when the port becomes at least partially aligned with the nozzle of the body such that another portion of the drill fluids bypasses the drill bit (the ports are partially aligned, fluids are shown to partially bypass the drill bit and are partially directed towards the drill bit, see Fig 8A, par [0071]).
Claims 4 and 23: Brown-Kerr further discloses a lock ring (snap ring 814) setting a movement limit to the sleeve (snap ring 814 inserted into a groove 815 engages the top end 810a to secure the outer sleeve 808a against the radial shoulder 812 and otherwise against axial movement within the central flow passage 806, par [0063], inner sleeve 808b may be releasably secured to the outer sleeve 808a using one or more shearable devices 816, par [0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to further modify the sleeve of Roders to include a lock ring as disclosed by Brown-Kerr, as this modification would have limited the axial movement of the sleeve (Brown-Kerr, par [0086]).
Claims 5 and 24: Roders, as modified by Brown Kerr, discloses the body comprises an internal tube (Roders, passage 101) housing the sleeve (Roders 114) and at least one radial compartment housing at least one of an oil accumulator, a motor pump, a battery, the actuator (Roders, hydraulic unit 130), or the controller (Roders hydraulic unit 130, including hydraulic line 134 and flow control device 140/240 are located in the body 102 radially outside of passage 101, see Fig 1, 2, par [0018]). 
Claims 8 and 27: Roders, as modified by Brown Kerr, discloses the controller is configured to operate the actuator (Roders, hydraulic unit 130) in response to an internal drill string pressure variation measured in a pressure transducer (Roders, pressure sensors P1, P2), wherein the internal drill string pressure variation satisfies a trigger condition (Roders, activation threshold) (hydraulic unit 130 opens and closes sleeve of bypass valve 110, 110a, par [0018], valve 110 or 110a may be opened and closed using one or more parameters, including differential pressure between the inside and outside of the bypass device 100, 100a or 100b, par [0021], processor 164 controls opening and closing of bypass valve 110, 110a based on differential pressure changes between the inside and outside of the bypass device 100, Fig 2, 2a, 4, par [0022]).
Claims 9 and 28: Roders, as modified by Brown Kerr, discloses the body (body 102) comprises helical carved structures (Roders, openings of bypass nozzles 112) distributed radially on an external surface of the body (bypass nozzles 112 are distributed radially on the surface of body 102, see Fig 2, 2a, par [0018]).
Claims 10 and 29: Roders, as modified by Brown Kerr, discloses the helical carved structures (Roders, openings of bypass nozzles 112)  are oriented in an axial direction (upward direction) of the body (102) and are configured to facilitate flow of the drill fluids bypassed the drill bit (Roders, bypass nozzles 112 that, in an open position, allow a portion of the fluid 104 to flow from inside of the bypass valve 110 to the outside of the bypass valve 110, see Fig 2, 2a, par [0018]).
Claim 11: Roders discloses a method for controlling drilling fluids in a drill string (drill string 500) to bypass a drill bit (drill bit 505) (bypass device 100 is used in any drill string to bypass a fluid flowing through the drill string to the annulus of the wellbore during drilling of a wellbore, par [0023]), the method comprising: 
providing the drill bit (drill bit 505)  a flow of drilling fluids in the drill string (500), wherein the flow of drilling fluids returns in an annulus (566) (during drilling of the wellbore 502, the drilling fluid 104 is supplied under pressure from the surface, which fluid discharges at the bottom of the drill bit 505 and returns to the surface via the annulus 566, Fig 5, par [0023])
determining whether a trigger condition (activation threshold) has been satisfied (processor 164 controls opening and closing of bypass valve 110, 110a based on differential pressure changes between the inside and outside of the bypass device 100, Fig 2, 2a, 4, par [0022]).; 
upon determining the trigger condition (activation threshold) has been satisfied, actuating a sleeve (bypass sleeve 114)  to move relative to a body (body 102) sealingly housing the sleeve and at least partially opening a port to a nozzle (opening to bypass nozzle 112) of the body (102) (hydraulic unit 130 opens and closes sleeve of bypass valve 110, 110a, par [0018], valve 110 , 110a may be opened and closed using one or more parameters, including differential pressure between the inside and outside of the bypass device 100, 100a or 100b, par [0021], processor 164 controls opening and closing of bypass valve 110, 110a based on differential pressure changes between the inside and outside of the bypass device 100, Fig 2, 2a, 4, par [0022]); and 
directing a portion of the flow of drilling fluids through the nozzle (bypass nozzle 112) to bypass the drill bit (bypass device 100, 100a or 100b is activated to bypass or divert a portion 204 of the fluid 104 from the inside of the inner string 510 to the annulus 566 in the manner described in reference to FIGS. 1-4, par [0023]).
Roders fails to disclose at least partially aligning a port in the sleeve to a nozzle of the body.
Brown-Kerr discloses a downhole assembly (112) including a circulating valve (120). The circulating valve include an inner sleeve (808b) that defines one or more circulating ports (822). When the inner sleeve (808b) is in the first position (Fig 8A) the circulation ports (822) are align with radial flow ports (826) to allow discharge to the exterior of the circulating valve. When the inner sleeve (808b) is in the second position (see Fig 8b) the circulating ports (822) are misaligned from the radial flow ports and fluid communication between the inner flow path (818) and the annulus (138) is prevented (see Fig 8A-8B, par [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sleeve of Rodgers to include a port alignable with the nozzle as disclosed by Brown-Kerr, as this modification would have provided a manner in which to control fluid flow between passage 101 of the bypass device 100 and the annulus between the drill string and the wellbore (Brown-Kerr, Fig 8A-8B, par [0066]
Claim 30: Roders discloses a method for controlling drilling fluids in a drill string (drill string 500) to bypass a drill bit (drill bit 505) (bypass device 100 is used in any drill string to bypass a fluid flowing through the drill string to the annulus of the wellbore during drilling of a wellbore, par [0023]), the method comprising: 
providing the drill bit (drill bit 505)  a flow of drilling fluids in the drill string (500), wherein the flow of drilling fluids returns in an annulus (566) (during drilling of the wellbore 502, the drilling fluid 104 is supplied under pressure from the surface, which fluid discharges at the bottom of the drill bit 505 and returns to the surface via the annulus 566, Fig 5, par [0023]), wherein a resilient member (biasing member 118)  comprises a spring (such as a spring, par [0018]) providing a biasing force corresponding to a threshold trigger pressure (bypass sleeve 114 is urged against a bypass valve seat 116 by a biasing member 118, par [0018], control circuit/ controller 150 configured to control the operation of the hydraulic unit 130 in response to one or more parameters of interest, par [0009], [0018], bypass valve 110 is opened and closed using one or more parameters or characteristics, such as differential pressure between the inside and outside of the bypass device 100, par [0021]);
determining whether a trigger condition (activation threshold) has been satisfied (processor 164 controls opening and closing of bypass valve 110, 110a based on differential pressure changes between the inside and outside of the bypass device 100, Fig 2, 2a, 4, par [0022]).; 
upon determining the trigger condition (activation threshold) has been satisfied, actuating a sleeve (bypass sleeve 114)  to move relative to a body (body 102) sealingly housing the sleeve and at least partially opening a port to a nozzle (opening to bypass nozzle 112) of the body (102) (hydraulic unit 130 opens and closes sleeve of bypass valve 110, 110a, par [0018], valve 110 , 110a may be opened and closed using one or more parameters, including differential pressure between the inside and outside of the bypass device 100, 100a or 100b, par [0021], processor 164 controls opening and closing of bypass valve 110, 110a based on differential pressure changes between the inside and outside of the bypass device 100, Fig 2, 2a, 4, par [0022]); and 
directing a portion of the flow of drilling fluids through the nozzle (bypass nozzle 112) to bypass the drill bit (bypass device 100, 100a or 100b is activated to bypass or divert a portion 204 of the fluid 104 510 to the annulus 566 in the manner described in reference to FIGS. 1-4, par [0023]).
Roders fails to disclose at least partially aligning a port in the sleeve to a nozzle of the body.
Brown-Kerr discloses a downhole assembly (112) including a circulating valve (120). The circulating valve include an inner sleeve (808b) that defines one or more circulating ports (822). When the inner sleeve (808b) is in the first position (Fig 8A) the circulation ports (822) are align with radial flow ports (826) to allow discharge to the exterior of the circulating valve. When the inner sleeve (808b) is in the second position (see Fig 8b) the circulating ports (822) are misaligned from the radial flow ports and fluid communication between the inner flow path (818) and the annulus (138) is prevented (see Fig 8A-8B, par [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sleeve of Rodgers to include a port alignable with the nozzle as disclosed by Brown-Kerr, as this modification would have provided a manner in which to control fluid flow between passage 101 of the bypass device 100 and the annulus between the drill string and the wellbore (Brown-Kerr, Fig 8A-8B, par [0066]).
Claims 12 and 31: Roders, as modified by Brown-Kerr, discloses determining the trigger condition (Roders, activation threshold) being satisfied comprises measuring a value related to a rotation speed of the downhole drill bit (Roders, mechanical motion including rotation of the drill string, including drill bit,  about the longitudinal axis, par [0018]) or a pressure of the drilling fluids (Roders, valve 110 or 110a may be opened and closed using one or more parameters, including differential pressure between the inside and outside of the bypass device 100, 100a or 100b, par [0021]) and comparing the measured value to a reference value (activation threshold) (Roders, speed of the mechanical motion, rotation of drill string, of the bypass device 100, 100a, or 100b or another member associated therewith is brought to a selected value 342, par [0021], valve 110 or 110a may be opened and closed using one or more parameters, including differential pressure between the inside and outside of the bypass device 100, 100a or 100b, par [0021]).
Claims 13 and 32: Roders, as modified by Brown-Kerr, discloses determining the trigger condition (Roders, activation threshold) being satisfied comprises receiving a control signal from a 164 of main controller 160), wherein the control signal is provided in response to a rotation protocol (Roders, accelerometers A1 and A2 determine a mechanical motion of the bypass device 100 or a drilling assembly coupled to the bypass device 100, mechanical motion a rotation of the bypass device 100 about the longitudinal axis of the bypass device 100, main electronics 160 receive signals from sensors A1 and A2, main electronics 160 include processor 164 for processing digitized signal and controlling operation of the bypass valve 110, Fig 2-4, par [0018], speed of mechanical motion at a selected value 342 can determine whether to open and/or close the bypass valve 110, Fig 3-4, par [0021]).
Claims 16 and 35: Roders, as modified by Brown-Kerr, discloses biasing the sleeve (114) against the body (102) to close the port (Brown-Kerr, 822) from the nozzle (openings of bypass nozzles 112) (see Fig 2A) upon determining the trigger condition has not been satisfied (Roders, speed of the mechanical motion, rotation of drill string, of the bypass device 100, 100a, or 100b or another member associated therewith is brought to a selected value 342, par [0021], valve 110 or 110a may be opened and closed using one or more parameters, including differential pressure between the inside and outside of the bypass device 100, 100a or 100b, par [0021]).
Claims 17 and 36: Roders, as modified by Brown-Kerr, discloses biasing the sleeve (Roders, 114) against the body (Roders, 102) to close the port (Brown-Kerr, 822) from the nozzle (Roders, bypass nozzle 112) comprises offsetting the port from the nozzle using a coil spring (Roders, bypass sleeve 114 is urged against a bypass valve seat 116 by a biasing member 118, such as a spring, par [0018],  Brown Kerr, when inner sleeve 808b is in the second position, Fig 8b, the circulating ports 822 are misaligned from the radial flow ports and fluid communication between the inner flow path 818 and the annulus 138 is prevented, Fig 8A-8B, par [0066]).
Claims 18 and 37: Roders, as modified by Brown-Kerr, discloses actuating the sleeve (Roders, 114) to move relative to the body (Roders 102)  comprises sliding the sleeve inside the body (102) or rotating the sleeve inside the body or both (sleeve 114 may be moved axially via an axial movement of piston 120 due to fluid in fluid chamber 122, Fig 2, 2a, par [0018]).
Claims 19 and 38: Roders, as modified by Brown-Kerr, discloses regulating the portion of the flow of drilling fluids bypassed the drill bit (505) using helical carved structures (opens of nozzles on the 102) to facilitate fluid flow in the annulus  (Roders, bypass nozzles 112 that, in an open position, allow a portion of the fluid 104 to flow from inside of the bypass valve 110 to the outside of the bypass valve 110, see Fig 2, 2a, par [0018]).
Claims 20 and 39: Roders, as modified by Brown-Kerr, discloses directing a portion of the flow of drilling fluids through the port and the nozzle to bypass the drill bit (bypass nozzles 112 that, in an open position, allow a portion of the fluid 104 to flow from inside of the bypass valve 110 to the outside of the bypass valve 110, see Fig 2, 2a, par [0018]) comprises actuating a sleeve (114) to move relative to a body (102) to align an opening in the sleeve (Brown-Kerr, 822) to an outlet of the body (Roders, 112, Brow-Kerr, radial flow ports) (Brown Kerr, when inner sleeve 808b is in the second position, Fig 8b, the circulating ports 822 are misaligned from the radial flow ports and fluid communication between the inner flow path 818 and the annulus 138 is prevented, Fig 8A-8B, par [0066]), wherein actuating the sleeve (114) includes providing a high pressure oil flow (hydraulic fluid 133), using a motor driven pump (hydraulic pump 142) (Roders, hydraulic unit 130 provides pressurized hydraulic fluid , to move the sleeve 114, par [0018], hydraulic fluid 133 from the reservoir 132a is pumped under pressure into the biasing member chamber 118a containing the biasing member 118 via line 134a and hydraulic pump 142, par [0020]).
Claim 40: Roders discloses a method of making a device for bypassing fluids around a drill bit (drill bit 505) (see Fig 2, 2a, abstract, par [0023]), the method comprising: 
providing a lower sleeve (lower end of bypass sleeve 114), an upper sleeve (upper end of bypass sleeve 114) and a resilient member (biasing member 118); 
assembling the lower sleeve, the upper sleeve and the resilient member to form a sleeve (bypass sleeve 114 and biasing member 118 are shown assembled in Fig 2-2a);
assembling a body (body 102) and the sleeve (114, 118) to form the device (bypass device 100, see Fig 1-2A) for bypassing drill fluids around the drill bit (505) (bypass device be utilized in any drill string to bypass a fluid flowing through the drill string to the annulus of the wellbore during drilling of a wellbore, Fig 1-2a, 5, par [0023]), wherein the sleeve (114) is sealingly slidable inside the body (102) (Fig 1-2a, 5, par [0023]). 
Roders fails to disclose the sleeve has a port alignable with a nozzle of the body.
Brown-Kerr discloses a downhole assembly (112) including a circulating valve (120). The circulating valve include an inner sleeve (808b) that defines one or more circulating ports (822). When the inner sleeve (808b) is in the first position (Fig 8A) the circulation ports (822) are align with radial flow ports (826) to allow discharge to the exterior of the circulating valve. When the inner sleeve (808b) is in the second position (see Fig 8b) the circulating ports (822) are misaligned from the radial flow ports and fluid communication between the inner flow path (818) and the annulus (138) is prevented (see Fig 8A-8B, par [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sleeve of Rodgers to include a port alignable with the nozzle as disclosed by Brown-Kerr, as this modification would have provided a manner in which to control fluid flow between passage 101 of the bypass device 100 and the annulus between the drill string and the wellbore (Brown-Kerr, Fig 8A-8B, par [0066]).
Claim 41: Roders, as modified by Brown Kerr, discloses the resilient member (biasing member 118)  comprises a spring (such as a spring, par [0018]) providing a biasing force corresponding to a threshold trigger pressure (bypass sleeve 114 is urged against a bypass valve seat 116 by a biasing member 118, par [0018], control circuit/ controller 150 configured to control the operation of the hydraulic unit 130 in response to one or more parameters of interest, par [0009], [0018], bypass valve 110 is opened and closed using one or more parameters or characteristics, such as differential pressure between the inside and outside of the bypass device 100, par [0021]); 

Claims 6, 14, 25, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roders in view of Brown-Kerr as applied to claims 1, 11, 21, and 30 and further in view of Hill, Jr., US 2008/0277119 (hereinafter Hill).
Claims 6 and 25: Roders, as modified by Brown-Kerr discloses the actuator (hydraulic unit 130) includes a flow control device (Roders, 140).
Roders, as modified by Brown-Kerr is silent as to the actuator includes a three-way control valve.
Hill discloses subsurface safety valve (104). A hydraulic control line (110) extends from a surface location to a three-way valve (180). One port of the three-way vale (180) connects to the hydraulic port of 180) connects to a redundancy section (111) of conduit (Hill, par [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the flow control device of Roders, as modified by Brown-Kerr, with the three-way valve as disclosed by Hill, as the need for a flow control would have lead one skilled in the art to choose an appropriate flow control device, such as the three-way valve as disclosed by Hill. Therefore, choosing the appropriate flow control device disclosed by Hill would merely be a simple substitution of one known element for another would obtain the predictable result of providing flow control between the hydraulic control line and the downhole valve, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claims 14 and 33: Roders, as modified by Brown-Kerr, discloses determining the trigger condition (Roders, activation threshold) being satisfied comprises comparing a pressure (obtained via sensors P1, P2) of the drilling fluids inside the drill string and a pressure of the drilling fluids in the annulus outside the drill string (500) to ascertain a pressure difference (Roders, valve 110 or 110a may be opened and closed using one or more parameters, including differential pressure between the inside and outside of the bypass device 100, 100a or 100b, par [0021]) and wherein actuating the sleeve to move relative to the body comprises actuating a flow control device (Roders, 140) in response to the pressure difference between the drilling fluids inside the drill string and the drilling fluids in the annulus (Roders, hydraulic unit 130 opens and closes sleeve of bypass valve 110, 110a, par [0018], processor 164 controls opening and closing of bypass valve 110, 110a based on differential pressure changes between the inside and outside of the bypass device 100, Fig 2, 2a, 4, par [0022]).
Roders, as modified by Brown-Kerr is silent as to actuating the sleeve to move relative to the body comprises actuating a three-way valve.
Hill discloses subsurface safety valve (104). A hydraulic control line (110) extends from a surface location to a three-way valve (180). One port of the three-way vale (180) connects to the hydraulic port of a well tool and the second port of the three-way valve (180) connects to a redundancy section (111) of conduit (Hill, par [0050]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the flow control device of Roders, as modified by Brown-Kerr, with the three-way valve as disclosed by Hill, as the need for a flow control would have lead one skilled in the art to choose an appropriate flow control device, such as the three-way valve as disclosed by Hill. Therefore, choosing the appropriate flow control device disclosed by Hill would merely be a simple substitution of one known element for another would obtain the predictable result of providing flow control between the hydraulic control line and the downhole valve, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 

Claims 7 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roders in view of Brown-Kerr as applied to claims 1 and 21, and further in view of Johansen et al., US 2005/0178560 (hereinafter Johansen).
Claims 7 and 26: Roders, in view of Brown Kerr, is silent as to the actuator includes an accumulator, a pressure compensator, or both.
Johansen discloses a system for controlling a hydraulic actuator. The system includes an accumaltor (200) and a pressure balanced compensator (205) (Fig 3a, par [0034]-[0035]).
It would have been obvious to one of ordinary skill in the art, before the effrective filing date of the invetion, to moidify the actuator (hydraulic control unit 130) of Roders to include an accumulator and pressure compensator as disclosed by Johnsen as both an accumulator and a pressure compensator are commonly used parts in a system for controlling a hydrarulic accuator (see abstract, Fig 3a).

Allowable Subject Matter
Claims 15 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-14, 16-33, and 35-41 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676